UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIMBERLY EDELSTEIN, Case No. l :l7-cv-00305
Plaintiff, Barrett, J .

Litkovitz, M.J .

vs.
JUDGE GREG STEPHENS, er a]., ORDER

Defendants.

Plaintiff Kimberly Edelstein brings this action alleging violations of her rights under
federal and state law by defendants Judge Greg Stephens, Butler County, Ohio, Michael Gmoser
and Dan Ferguson. This matter is before the Court following oral argument held on September
12, 2018 on the following motions: (1) plaintiffs Motion to Seal Exhibit A to Plaintiff’s Motion
to Disqualify (Doc. 59), (2) plaintiff s Motion to Disqualify (Doc. 60), defendants’ response in
opposition (Doc. 61), and plaintiff’s reply (Doc. 64), and (3) plaintiff s Motion for Sanctions
Pursuant to Rule 37 (Doc. 63), defendants’ amended response in opposition (Doc. 67), and
plaintiffs reply (Doc. 68). The parties submitted supplemental filings and exhibits after the
hearing (Docs. 74, 75).

I. Motion to seal (Doc. 59)

A. Background

Plaintiff requests an order sealing Exhibit A to her motion to disqualify (Doc. 60) under
Fed. R. Civ. P. 5.2(d). (Doc. 59). Plaintiff alleges that Exhibit A is a letter between attorneys
that contains objectively false factual and defamatory information that is damaging to her
reputationl (Id.). Plaintiff states she is an attorney and a member of the local bar, the local news

media have followed this case, and the information in Exhibit A is false and defamatory and

“was used to damage her reputation among the local bar.” Plaintiff specifically alleges that 14 of
19 paragraphs in the letter contain factually incorrect statements, including one paragraph that
alleges plaintif “‘went on a rampage’ trying to close out files at the last minute and causing
disruption in the oftice.” Plaintiff alleges that the letter is material to the issue of pretext and
relates to her claims that defendant Stephens defamed her and violated her substantive due
process ri ghts. Plaintiff alleges that making the information in Exhibit A public would further
humiliate her and damage her reputation and will likely embarrass the opposing parties in this
matter, including a sitting judge, when the statements contained in the letter are proven to be
false; the statements are slanderous and defamatory to her and are particularly harmful because
she is unemployed at this time; and it would serve no public interest to disclose the contents of
the letter and justice would not be served because the legal profession will be tamished by both
the publication of the letter and by disclosure that the contents of the letter are false.
Defendants have not filed a response to plaintiff’ s motion to seal. Defendants argued at
the hearing that the letter should not be sealed because it is a response to a demand letter sent by
plaintiff’ s prior attorney and there is no evidence that the letter was disseminated beyond the
parties’ attorneys; there is no evidence at this time that Stephens defamed plaintiff; plaintiff can
depose witnesses with knowledge of the statements to determine if they are true', and it appears
that plaintiff will use the letter to depose individuals regarding the reasons for her termination
Plaintiff submitted Exhibit A to the Court at the hearing.] Exhibit A is a response to a
letter dated August 9, 2016, which attorney Robert Klingler sent to Judge Noah Powers II,
Presiding Judge, Butler County Courts. (Defendants’ Exh. l). In the letter, Klingler states he

has “been retained by Kim Edelstein to represent her in connection with the termination of her

 

[ The exhibit was marked “Plaintit`t`s Exhibit l” at the hearing The Court will refer to the exhibit as “Exhibit A” in
this Order. Plaintiff submitted three exhibits at the hearing. (Plaintist Exhs. 1-3).

2

employment as Magistrate/Staff Attorney for Judge Greg Stephens." The letter sets out

plaintiffs version of the events leading up to her termination The letter states in part:
I [Klingler] do not believe there is any credible evidence to support any claim that
Kim [plaintiff_] was not adequately performing her duties, or that her professional
behavior caused her not to ‘f`lt in.’ To the contrary, she was going above and
beyond her position as a Magistrate/Staff Attorney to try to make Judge
Stephens’s chambers run smoothly. Kim attempted to provide support to [staff
member] Ms. Barger, and in fact performed many of her job duties. . . . Kim
never complained about Ms. Barger’s work ethic or the extra work it required of
Kim. The fact that Kim was terminated just days after Judge Stephens expressed
irritation at her request for time off for the Jewish holidays gives rise to a strong
inference that his motive for terminating her was improper and illegal. Kim does
not draw this conclusion lightly. The totality of her experience working for Judge

Stephens leaves her with the firm belief that antagonism toward her religious
practices led to her termination

(Defendants’ Exh. l). Klingler summarized why plaintiff believed that the stated reason for her
termination was a pretext to hide an illegal purpose and that discriminatory animus motivated the
decision. Klingler wrote: “I am conveying this information to you in the form of a letter, rather
than a complaint, because it is in all parties’ interest to resolve this matter privately rather than
through litigation.” He set forth the amount of salary and benefits plaintiff would accept “[i]n
order to resolve this matter[.]” Klingler concluded by stating he looked forward to receiving a
response from the Court’s attorney. (Defendants’ Exh. l).

Counsel for defendant Stephens, Linda Woeber of the law firm Montgomery, Rennie &
Jonson, LPA, sent Exhibit A to Klingler in response to his letter. Woeber’s letter is dated
Septernber l, 2016 and is designated a “Confrdential Settlement Communication protected by
Ohio and Federal Rule of Evidence 408.” Woeber began the letter by thanking Klingler for
bringing the matter to the attention of Stephens and the Butler County Court before filing a
lawsuit and by stating,

Let me begin by assuring you that, despite the timing of Ms. Edelstein’s July
request for time off, Judge Stephens’ decision to discharge Edelstein had

absolutely nothing to do with her Jewish faith or request for time off to observe
the high holy days in October.

Woeber then laid out a series of events related to plaintiffs employment and termination
beginning in March 2016 that materially conflict with the version described in Klingler’s letter.
For instance, Klinger had asserted in his letter that, “Judge Stephens appeared to be surprised and
somewhat annoyed” when “Kim first had occasion to disclose her Jewish faith directly to Judge
Stephens when she asked him toward the end of l\/Iarch if she could work through lunch and
leave an hour early to observe the holiday of Purim.” (Defendants’ Exh. l). Woeber responded:
“As to your client’s representation that Judge Stephens ‘appeared to be surprised and somewhat
annoyed’ that she asked for one hour off in l\/larch to observe Purim, that claims [sic] is not
accurate.” (Exhibit A). Woeber concluded the letter by stating,

Edelstein’s termination had nothing to do with her religion or any other protected

status. lt was solely based on her conduct at work and Judge Stephens’

recognition that he needed his staff to work together as a team. He realized in
July that Edelstein was not contributing to the team in the way that he had hoped.

(Id.).

B. Applicable law

Rule 5.2(d) states:

The court may order that a filing be made under seal without redaction. The court

may later unseal the filing or order the person who made the filing to file a

redacted version for the public record.
Fed. R. Civ. P. 5.2(d). While district courts have considerable discretion regarding the
management of their records and files, that discretion is “circumscribed"’ by the “traditional and
‘presumptive right of the public to inspect and copy judicial documents and files.”’ Um'tea'

States v. Contenrs of Nationwi`de Li`fe fns. Co. Accoum No. XO96] in name of Warshak, No. 1:05-

cv-196, 2006 WL 971978, *3 (S.D. Ohio Apr. 12, 2006) (quoting Kiioxvz'!le NewS-Seminel Co. v.

Kiio)m`lle Journaf Corp., 723 F.2d 470, 473-74 (6th Cir. 1983) (internal citations omitted)). The
Sixth Circuit has “long recognized a strong presumption in favor of openness” of court records.
Rua'd Equi'pmeiit Company, Inc. v_ Jo/m Deere Constmcfion & Foresnj) Company, 834 F.3d 589,
593 (6th Cir. 2016) (quoting Brown & Wil[iamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1179
(6th Cir. 1983)). This presumption is based on the principle that the resolution of private civil
cases frequently involves issues and remedies that are of critical importance to the public. See
Bi'Own & Wi'lliamson, 710 F,2d at 1 179.

The party who seeks to seal court records bears the burden of overcoming the
presumption in favor of openness. Shane Group, Inc. v. Blue Cross B!ue Shi'e!d ofMi`chi`gan,
825 F.3d 299, 305 (6th Cir. 2016) (citing 1a re Cendant Corp., 260 F.3d 183, 194 (3d Cir.
2001)). “The burden is a heavy one: ‘Only the most compelling reasons can justify non-
disclosure of judicial records.”’ Id. (quoting ]n re Knoxvi'lle News-Semi'nel Co., 723 F.2d at
476). The greater the public interest in the subject matter of the litigation, the greater the
showing required to overcome the presumption of public access. Id. (citing Brown &
Wi'lli'amson, 710 F.2d at 1179).

District courts have the “power to seal their records when interests of privacy outweigh
the public’s right to know.” Knoxvi`lle News-Semi'nel Co., 723 F.2d at 474 (citations omitted).
The injury that allegedly will result if a record is not sealed must be specifically delineated
Shane Group, Inc., 825 F.3d at 307-08 (citing Cena'ant, 260 F.Bd at 194). The proponent of
sealing court records must “analyze in detail, document by document, the propriety of secrecy,
providing reasons and legal citations.” Shane Group, lnc., 825 F.3d at 305-06 (quoting Baxter
[m‘ern_, Inc. v. Abboi‘t Laborarorz'es, 297 F.3d 544, 548 (7th Cir. 2002)). The district court has a

similar obligation to set forth specific findings and conclusions “which justify nondisclosure to

the public"" if it chooses to seal court records, even if no party objects to the motion. Id. at 306
(citing Bron/'n & Wi'lliamson, 710 F.2d at 1176). The court must explain “why the interests in
support of nondisclosure are compelling, why the interests supporting access are less so, and why
the seal itself is no broader than necessary . . .” ld. (citing Browii & Wi'[li`amson, 710 F.2d at
1176; Uni'red Srates v. Kravetz, 706 F.3d 47, 60 (l st Cir. 2013) (if the district court enters an
order that “inhibit[s] the flow of information between courts and the public, the court “should
articulate on the record [its] reasons for doing so”); SEC v. Van Waeyenberghe, 990 F.2d 845,
849 (5th Cir. 1993) (reversing district court decision because the record did not show the court
“balanced the competing interests prior to sealing the final order”)).

Simply showing that information would harm a party’s reputation does not suffice “to
overcome the strong common law presumption in favor of public access to court proceedings and
records.” fn re Knoxvi'lle News-Senti'nel Co., Inc., 723 F.2d at 477 (distinguishing Brown &
Wz'lli'amson, 710 F.2d 1 165). Reputational harm is not a compelling reason that justifies
nondisclosure Procter & Gamble v. Bankers Trust, 78 F.3d 219, 225 (6th Cir. 1996). “[P]rivate
litigants’ interest iri protecting their vanity or their commercial self-interest” is not grounds for
keeping information under seal. Ia’. “[T]he prospect that disclosure of unproven allegations will
expose a party to reputational or (by extension) commercial harm does not outweigh the
common-law presumption of public access to court records.” Contents ofNatl'onwide Li`fe Ins. ,
2006 WL 971978, at *4. “[C]laimed harm to one’s reputation or injury to one’s standing in the
community does not warrant a deviation from the strong presumption of public access.” Karl v.
Bizar, No. 2:09-cv-34, 2009 WL 3644115, at *3 (S.D. Ohio Oct. 28, 2009). Generally, content-
based exceptions that are sufficient to overcome the “presumption in favor of disclosure of court

records” include “certain privacy rights of participants or third parties, trade secrets, and national

security.”’ Brc)wn & Wi'!li`amson, 710 F.2d at 1 179 (citations omitted); Ei'lfott v. Fi'rsr Federa!
Commum'r_i) Bank of Bncyrus, No. 2:17-cv-42 (S.D. Ohio Jan. 31, 2018) (Deavers, M.J.) (Doc.
37), reconsideration granted, (Doc. 43) (Feb. 10, 2018).

ln keeping with these narrow exceptions, the Sixth Circuit and judges in this district have
issued orders sealing records where the confidentiality of the documents at issue is protected by
statutes or regulations; there are policies that favor maintaining the secrecy of the records; the
records include personal identifying information that must be protected from disclosure; the
information involves minors; and the information pertains to financial and personal health
records The Sixth Circuit in the case of 111 re Knoxvz't'le News-Senti'nel Co., Inc., 723 F.2d at
477, upheld a district court order sealing individuals’ banking records in light of a wide array of
statutory and regulatory provisions which “clearly indicate[d] Congress’ intention that the
banking records of individuals be kept iii strict confidence” and “a compelling government
interest in preserving the secrecy of personal financial records.” This Court has ordered that
depositions and exhibits disclosing the “identity and mental health services of minors” and other
non-parties be filed under seal where disclosure would violate the confidentiality provisions of
an Ohio state statute, which included criminal penalties for its violation, and reveal personal and
confidential information Baira’ v. Hamilron County Dept. of Job and Fami`ly Services, et al., No.
I6ch-759 (S.D. Ohio August 6, 2018) (Doc. 16) (Bowman, M.J). This Court has also ordered
following the conclusion of a case without a trial that confidential information related to the
minor plaintiffs’ medical records and protected information of non~party patients of the hospital
be kept under seal because publicizing the hospital’s internal procedures for handling suspected
incidents of child abuse could jeopardize children’s safety; medical records and health care

discussions about the treatment of infants who were suspected victims of child abuse would be

disclosed if the information did not remain under seal; the third-party minors had interests in
keeping the material confidential; and there was strong medical confidentiality protection for the
material under Ohio and federal law. Thomas v. Nati`onwi`de Children ’s Hospital, inc., et al., No.
2:14-cv-1236 (S.D. Ohio l\/larch 27, 2018) (Kemp, M.J.) (Doc. 194). This Court has also ordered
that records be sealed to protect the rights of a defendant’s third-party customer from improper
disclosure of “sensitive financial and proprietary information,” including bank loan applications
containing financial information about the plaintiffs former spouse, a non-party, joint tax
retums, and the former spouse’s credit reports, the disclosure of which could violate federal law.
Elli'ort, No. 2:17-cv-42 (Docs. 37, 43). Finally, Judge Dlott allowed the parties to redact from the
defendants’ motion to suppress names or other identifying information of individuals who had
not been publicly identified, including employees of companies identified as potential victims of
an alleged conspiracy, in order to safeguard their privacy interests and protect them from
possible harassment and intimidation Um'ted Srares v. Maruyasu Industrz`es Co., LTD, No. 16-
cr-64 (S.D. Ohio Dec. 13, 2017) (Dlott, J.) (Doc. 204),

C. Exhibit A should not be sealed.

Plaintiff has not carried her heavy burden of overcoming the strong presumption of open
court records as required for the Court to order that Exhibit A be Sealed. Plaintiff has not
demonstrated there is a sufficiently compelling reason to seal the exhibit Exhibit A is a
response by defendants’ counsel to Klingler’s letter of August 9, 2016. In his letter, Klingler
made a settlement demand on behalf of plaintiff and invited counsel for defendants to respond to
plaintiffs version of the events leading to her termination In her capacity as Stephens’s
counsel, Woeber sent a response on his behalf that sets forth her client’s opposing view of the

circumstances that led to plaintiffs discharge The response does not include information that

falls within one of the exceptions to unencumbered disclosure of court records. The information
in the letter is not a type of content-based restriction that the Sixth Circuit and judges in this
district have determined can “overcome the strong common law presumption in favor of public
access to court proceedings and records.” fn re Knoxvi'[le News-Senti'nel Co., Inc., 723 F.2d at
477. The confidentiality of the information included in the letter is not protected by state or
federal statutes or regulationsl Plaintiff has not identified any state or federal policies that favor
maintaining the secrecy of the information in the letter. The letter does not include personal
identifying information that must be protected from disclosure Nor does the letter pertain to
financial and personal health records or implicate the privacy interests of minors or third parties.
Plaintiff moves the Court to seal Exhibit A based on an altogether different sort of
content-based exception than those previously carved out by courts in the cases discussed supra.
Plaintiff seeks a content-based exception for records that contain information about a party’s
claims which the opposing party challenges as either false or disputed Plaintiff concedes that
the September l, 2016 letter summarizes one side’s version of relevant facts and that there are
many disputes as to what actually occurred. However, plaintiff also alleges that the letter
includes false allegations Plaintiff asks the Court to adopt her version of events as outlined in
her attorney’s demand letter and which she has proffered in support of her claims that she was
discharged for a discriminatory reason and defained. She argues that the Court should reject
defendant Stephens’s version of the facts as set forth in Woeber’s September l, 2016 letter
written on behalf of her client Plaintiff alleges that if placed on the record, the Septernber l,
2016 letter will reinforce the false impression created by her sudden discharge that she had done
something wrong. She claims the letter will also lead the public to believe she was a problematic

employee who procrastinated and abused staff, which she claims is untrue. However, the

authorities plaintiff cites do not support a content-based exception to the presumption of
openness for records containing substantive factual assertions that a party challenges as either
false or disputed Nor is an exception of this nature warranted Its application would require the
Court to resolve the factual disputes underlying a party’s claims before trial or even discovery
and decide whether records should be sealed based on the Court’s determination as to which side
is telling the truth. There is no support for a finding that the Court has the authority to make
these types of pre-trial credibility assessments and factual determinations in connection with a
motion to seal a court record

Further, even accepting as true plaintiffs allegations that information in Exhibit A is
false or disputed, plaintiff has not alleged sufficient harm from disclosure of the information to
justify sealing the document Plaintiff alleges that disclosure of the letter will damage her
reputation, which in turn will continue to prevent her from finding new employment Plaintiff
argues that the Court must seal the letter to protect her from future slander and to fulfill its duty
to ensure that only truthful information is placed on the record The case law does not support
plaintiffs argument The Sixth Circuit has made clear that harm to reputation arising from the
filing of such information on the public docket is not a valid basis for sealing a document
Brown & Wi'lli`amson, 710 F.2d at 1 179. Reputational harm alone does not outweigh the public’s
right to know about the court proceedings and filings Id. Neither plaintiffs belief that counsel
for defendant endorsed her client’s version of events by drafting and sending the letter, nor
plaintiffs belief that the version of the facts presented in the letter is false, alters this result.
Because plaintiff has shown no additional harm that would result from disclosure of the

information in the letter beyond harm to her reputation, and by extension possible harm to her

10

future employment prospects, her motion to seal Exhibit A to the motion to disqualify (Doc. 59)

is denied
II. Moticn to disqualify (Doc. 60)

A. Background

Plaintiff moves to disqualify defendants’ counsel Woeber and Woeber’s law firm,
Montgomery, Rennie & Jonson, from representing defendant Judge Stephens based on an alleged
conflict of interest (Doc. 60). Plaintiff states that she intends to call Woeber as a witness in this
case to support Count VX - “Defamation by Defendant Stephens, Slander” - 1111 247, 255 of the
amended complaint In that count, plaintiff alleges:

Stephens made statements to his attorney, Linda Woeber, that Plaintiff had a

temper and caused disturbances at work, that Plaintiff procrastinated, missed

deadlines, and was a poor employee . . . [These] false statements about

Plaintiff s Work performance and behavior on the job caused Plaintiff to suffer

harm to her personal and professional reputation, humiliation, extreme emotional

distress, and mental suffering
Plaintiff alleges these false statements were the reason for terminating her and that Stephens
“promoted” them as a defense to plaintiffs claims. Plaintiff alleges Stephens made these false
statements to his attorney prior to the litigation and that Stephens “disseminated” the statements
to his fellow judges and court staff. Plaintiff also alleges that Woeber “disseminated the
statements to members of her firm and other attorneys of the local bar, further perpetuating the
harm to Plaintiff s reputation.”

Plaintiff brings her motion to disqualify under the Ohio Rules of Professional Conduct.
A trial court has the inherent authority to dismiss or disqualify an attorney from a case if the
attorney “cannot, or will not, comply with the Code of Professional Responsibility when

representing a client.” Wi'!li`amson v. Recovery er. Parfnershi'p, No. 2:06-cv-292, 2011 WL

2491614, *1 (S.D. Ohio June 22, 201 l) (Sargus, J.) (quoting Menror Lagoons, Inc. v_ Rnbi`n, 510

ll

N.E.2d 379, 382 (Oliio 1987)). Prof. Cond. Rule 3.7 is intended to prevent the trial jury from
learning about an attorney’s dual role as an advocate and a witness Daniefs v. Cr'i‘y of Wyomi')ig,
No. 15-cv-507, 2016 WL 1384827, *l (S.D. Ohio Apr. 27, 2016) (Dlott, J).2 The rule states in
relevant part:

(a) A lawyer shall not act as an advocate at a trial in which the lawyer is likely to

be a necessary witness unless one or more of the following applies:

(1) the testimony relates to an uncontested issue;
(2) the testimony relates to the nature and value of legal services rendered

in the case;

(3) the disqualification of the lawyer would work substantial hardship on

the client.

Prof. Cond. Rule 3.7 (emphasis in the original).

The Court must perform a two-step analysis under Rule 3.7. First, the Court must ask if
disqualification is appropriate and second, whether any of the exceptions under the rule apply.
Id. Rule 3.7(a) applies in those cases where a lawyer is a “necessary” witness Williamson, 201 1
WL 2491614, *2-3. An attorney is a necessary witness under Ohio law if her “testimony is
relevant and material to the determination of the issues being litigated and unobtainable
elsewhere.” Id. at *2 (quoting Brown v. Specrrum Nerworks, Inc., 904 N.E.2d 576, 580 (Ohio Ct.
App. 2008)). lf this condition is satisfied, the next step the Court must undertake in the analysis
is to determine if any of the exceptions under the rule, including substantial hardship, apply. Id.
at *3. Neither counsel’s familiarity with the case nor the added expense imposed by the need to
retain new counsel qualifies as a substantial hardship under Rule 3.7(a)(3). See 155 N. Hi`gh,

Lz‘d. v. Cincinnati Ins. Co., 650 N.E.2d 869, 874 (Ohio 1995); Rock v. Sam`slo, No. 09CA0031-

M, 2009 WL 5154889, *4 (Ohio App. 9th Dist. Dec. 30, 2009)).

 

2 In Dunie[s, Judge Dlott disqualified counsel who was the only non-party witness to the event underlying the
lawsuit where there was no dispute counsel would be a necessary witness at trial. The Court rejected counsel’s
argument that her disqualification would work a substantial hardship on her client

12

Plaintiff alleges that Woeber is a necessary witness whom she intends to call to testify
regarding statements Woeber made in the September l, 2016 letter to Klingler. (Doc. 60, Exh.
A). Plaintiff alleges that Woeber inserted herself into this lawsuit by using language in the
September 1, 2016 letter to Klingler “assuring” him that Stephens did not discriminate against
plaintiff based on her religion Plaintiff alleges the letter includes false statements which
Woeber endorsed Plaintiff alleges that Woeber’s testimony is required because only she and
Stephens were present when the two spoke about plaintiffs work performance and when
Stephens made allegedly false representations; their conversation led Woeber to make allegedly
false statements contained in the September l, 2016 letter; and Stephens cannot be expected to
give a truthful account of their conversation at trial. Plaintiff alleges that Woeber either became
aware at some point the statements were false but continued to “promote” the false statements
and other false statements by her client as the reason plaintiff was terrninated, or Woeber did not
exercise due diligence in determining whether the statements were false Plaintiff wants to call
Woeber as a witness about her attempts to exercise due diligence to determine the falsity of
allegations that were made to Woeber about plaintiffs behavior and work and about Woeber’s
alleged attempts to solicit information from Butler County Court personnel Judge Spaeth and
Melinda Barger concerning the events surrounding plaintiffs termination Plaintiff alleges that
the false information promoted in the letter by Woeber is germane to the claims in this matter
and is not protected by any privilege under the law.

Plaintiff alleges that if she is not permitted to call Woeber as a witness to testify under
oath about the contents of Exhibit A, plaintiff will be substantially prejudiced because Woeber
will be an “unswom” witness at trial. Plaintiff alleges that Woeber allegedly drafted a letter to

Klingler that contained false allegations; the letter is an endorsement of the truth of the

13

statements contained in it; and plaintiff should be permitted to cross-examine Woeber under oath
about the contents of the letter or else Woeber will be able to use the contents of the letter as
evidence without being questioned about the letter. Plaintiff anticipates that Woeber’s testimony
will contradict defendant Stephens’s assertions regarding plaintiffs discharge and that
disqualification is warranted in a case such as this “where it can be shown that the attorney’s
testimony will contradict her client’s testimony.” Doc. 60 at l l (citing Banque Arabe Et
lnternarionale D ’Investissement v. Ameritrnst Carp., 690 F. Supp. 607, 614 (S.D. Ohio 1988)).3
Plaintiff argues that she will be further prejudiced if Woeber is permitted to represent
Stephens because Woeber allegedly has a conflict of interest under Prof`. Cond. Rule l.7(a)(l)(2)
and fulfilling the dual role of advocate and witness poses both practical and ethical dilemmas for
Woeber. Under Rule 1.7(a)(1)(2), a conflict of interest exists between an attorney and her client
when:
(1) the representation of that client will be directly adverse to another current client; [or]
(2) there is a substantial risk that the lawyer’s ability to consider, recommend, or carry out
an appropriate course of action for that client will be materially limited by . . . the
lawyer’s own personal interests
Prof. Cond. Rule 1.7(a) (emphasis in original). Plaintiff alleges that Woeber has a conflict of

interest because she has non-privileged information pertinent to the case that contradicts

Stephens’s allegations, and plaintiff anticipates Woeber’s truthliil testimony will discredit

 

3 The Court in Amerirrust Corp. held:

The interest of plaintiffs is that they not suffer prejudice from testimony by their attorney which is
adverse to their factual assertions or account of events Disqualification is not appropriate where
as here, there is no specific proof that plaintiffs will suffer actual prejudice from their attorney’s
testimony if he is called by defendants; and where as here, it is shown that the attorney will not
contradict the factual assertions made by his clients Further, disqualification is not proper where,
as here the clients do not have an interest in discrediting and impeaching their attorney’s
testimony

Id. at614.

14

Stephens. Plaintiff asserts that presenting Stephens’s false version of events misleads “the
tribunal” and may subject Woeber to disciplinary action and her client to a perjury charge.4

In addition, plaintiff alleges she will be prejudiced if she is unable to call Woeber as a
witness because Woeber’s testimony is the best way for plaintiff to show Stephens has a habit of
lying and that he lied in this matter. Plaintiff alleges the jury will be inclined to believe Stephens
because he is a sitting judge, and plaintiff must be able to overcome the prejudice to her and
prove the allegations of the amended complaint by exploring the fact that Stephens purportedly
lied to his own attorney. Plaintiff wants to call Woeber as a witness to counter the narrative that
plaintiff was a poor worker and abusive to staff. Plaintiff alleges that otherwise, Woeber’s
silence will serve as an endorsement of this allegedly false narrative and will bolster it.

Plaintiff alleges that Woeber’s letter is not protected by absolute privilege, the attorney-
client privilege, or any other statute or law. Plaintiff contends the communications between
Stephens and Woeber are not protected by the attorney-client privilege because Stephens did not
intend them to be confidential Plaintiff alleges Stephens waived the attorney-client privilege
under Ohio Rev. Code § 2317.02 by including the statements in an affidavit to the EEOC and
disseminating the information to third parties. Plaintiff alleges the information is not barred
under Fed. R. Evid. 408(a), which provides that statements made during compromise
negotiations are inadmissible in evidence for certain purposes, because she is not introducing the
statements for a purpose that is prohibited under the rule, Plaintiff further alleges that the Court
has “already ruled that no absolute privilege exists as the communication was not made in

5

anticipation of litigation”‘ “the communication occurred ten months prior to litigation”; the

 

4 Plaintiff also alleges in her reply to the motion to disqualify that, “Woeber appears to have failed to abide by Rule
l l when [sic] filed motions in this case that contained false statements of fact.” (Doc. 64 at l l). The Court will not
address plaintiffs argument that Woeber violated Rule ll because plaintiff did not comply with the Rule’s
requirements that a motion for sanctions under the Rule “must be made separately from any other motion and must
describe the specific conduct that allegedly violates Rule l l(b).”

15

comments were defamatory and did not concern the subject matter of the litigation; and some of
the comments relate to plaintiffs alleged conduct after the termination

Finally, plaintiff alleges that to disqualify Woeber would serve the public interest by
furthering the appearance of justice and preventing great prejudice to plaintiff Plaintiff argues it
would not work a substantial hardship on defendants to disqualify Woeber because discovery has
not yet taken place and another attorney could easily take over for Woeber, as indicated by the
recent appearance of an additional attorney from Woeber’s firm in this matter. Plaintiff asserts
that if Woeber is disqualified, her firm must be disqualified

Defendant Stephens argues in response that Exhibit A is inadmissible evidence of
settlement negotiations, and plaintiff has not produced any evidence to show the letter was
published by Stephens or his counsel. (Doc. 61). Defendant argues that plaintiff cannot call
Woeber as a witness to explain the contents of the letter. Defendant correctly notes that the
Court ruled that it could not determine at the pleading stage whether the communications
between defendant and Woeber are protected by an absolute privilege or by the attorney-client
privilege under Ohio Rev. Code § 231 7.02. (See Report and Recommendation, Doc. 31, pp. 32-
33). Defendant argues for purposes of this motion that the letter is protected by absolute
privilege because the statements were made in anticipation of litigation Defendant contends the
letter is not protected by the attorney-client privilege because it is not a communication between
Stephens and his counse]. Defendant asserts, however, that plaintiff is not entitled to discover
information about Woeber’s conversations with her client, Stephens, and her investigation of the
facts of this case because that information is protected attorney-client communications or work
product under Fed. R. Civ. P. 26(b)(1). Defendant asserts that plaintiff can discover underlying

facts as to the stated basis for her discharge and she can depose and elicit testimony from first-

16

hand witnesses to the events that led to her discharge, including Judge Spaeth, Melinda Barger,
and Stephens

B. Woeber is not a necessary Witness in this case

Plaintiff`s theory that Woeber is a necessary witness is premised on three assumptions:
(1) the version of events presented in Exhibit A is Woeber’s version of the facts; (2) Woeber’s
version of events is materiai; and (3) Woeber’s version of the facts is false. Each of these
assumptions is unfounded and does not support disqualifying Woeber as counsel in this matter.

First, plaintiff improperly construes Woeber’s letter to Klingler as presenting Woeber’s
version of the facts, or at least Woeber’s endorsement of the truth of the facts set forth in the
letter. Plaintiff relies on language in the letter to impute personal knowledge to Woeber of the
information set forth in the letter. Plaintiff alleges that by “assuring” Klingler that Stephens’s
decision to discharge her was unrelated to her Jewish faith or her request for time off to observe
the high holy days in October, Woeber personally vouched for the veracity of all the information
relayed in the letter. Plaintiff argues that through use of this language, Woeber personally
inserted herself into the lawsuit The Court disagrees Both Klingler’s letter on behalf of
plaintiff and Woeber’s letter on behalf of Stephens can only be reasonably construed as
presenting their clients’ positions Just as Klingler’s letter does not suggest that he has first-hand
knowledge of the information in the letter he drafted, nothing in Woeber’s letter suggests that she
has personal, first-hand knowledge of the relevant facts surrounding plaintiff s employment and
termination Woeber’s “assurance” to Klingler that her client did not discriminate against
plaintiff is language of advocacy; it does not somehow convey that Woeber has personal
knowledge of the facts underlying her client’s position. In fact, plaintiff conceded at the hearing

that Woeber does not have first-hand knowledge of these facts. Plaintiff also acknowledged that

17

counsel’s letters present the two sides” differing version of events: plaintiffs version is presented
in the demand letter sent by her attomey at the time, and Stephens’s version is set forth in the
response by his counsel, Woeber. Thus, Woeber’s letter does not suggest that she was personally
aware of the facts surrounding plaintiffs discharge

Second, plaintiff has not shown that Woeber’s testimony is material or that the testimony
she seeks to elicit from Woeber cannot be provided by another witness In arguing about the
necessity of Woeber’s testimony, plaintiff improperly focuses on Woeber’s first-hand knowledge
of conversations with Stephens about the events leading to plaintiffs tennination. Plaintiff
alleges that only Woeber and Stephens know what the two of them discussed aiier Woeber was
retained to represent Stephens, and only Woeber knows the details of her investigation
However, plaintiff has not given a cogent explanation for why Woeber’s after-the-fact
conversations with Stephens about the circumstances leading up to plaintiffs discharge are
relevant to plaintiffs discrimination, defamation, or substantive due process claims against
Stephens or any other defendant The events leading to plaintiffs termination are the relevant
focus, not a conversation about those events between defendant and his counsel or counsel’s
investigation of the facts as relayed by her client. Plaintiff does not deny that there are
individuals other than Stephens with first-hand knowledge of those circumstances

F or instance, plaintiff alleges that Exhibit A contains false statements about Judge Spaeth
and information that Judge Spaeth knows about first-hand (although she argues his direct
knowledge is immaterial). Plaintiff alleges: “Judge Spaeth can only testify as to his activities on
the day Plaintiff was terminated and his reason as to Why he would not speak with Woeber about
it. lt is unlikely that Judge Spaeth has any knowledge of Stephens’ conversation with Woeber

explaining why Judge Spaeth refused to speak with her.” (Doc. 64 at 8). Plaintiffs argument

18

misses the point. What is relevant to plaintiffs claims is the veracity of Stephens and other
witnesses to the events underlying her claims Plaintiff can call these witnesses to give their
first-hand accounts of the circumstances surrounding her job performance, her relationship with
Stephens and other court personnel, and her termination Plaintiff can test Stephens’s credibility
and any conflicting testimony regarding the relevant events by calling these witnesses to testify.
Woeber’s truthfulness and understanding of the facts set forth in the letter are immaterial to
resolution of both plaintiffs substantive claims and the motion to disqualify

Further, even if Woeber’s knowledge of the truth of the allegations in Exhibit A were
relevant, plaintiff has made conflicting arguments as to the extent of Woeber’s knowledge of the
facts based on speculation and unsupported inferences based on inferences Plaintiff alternater
claims that Woeber had an “inkling” that the facts were not true; that Woeber knew Exhibit A
included false factual statements; and that Woeber could have learned through the exercise of
due diligence that the facts were not true. Plaintiff explained at the hearing that she believes
Woeber’s assurance to Klingler in the September l, 2016 letter that Stephens did not
discriminate against plaintiff based on her religion supports plaintiffs claim that Woeber knew
about Stephens’s alleged untruthfulness The Court disagrees As explained supra, Woeber’s
assurance was clearly made in her capacity as attorney for Stephens and is not sufficient to
convey that Woeber had personal knowledge of the events described in the letter.

Plaintiff also explained at the hearing that she believes Woeber knew Stephens was not
being truthful because his fellow judge in the Butler County Couit, Judge Spaeth, refused to
confirm that plaintiff had an outburst or went on a “rampage” as the September 1, 2016 letter
states Plaintiff deduces from hearsay allegations that Woeber approached Judge Spaeth to

confirm plaintiffs alleged outburst or “rarnpage”; Judge Spaeth refused to talk to Woeber; he

19

declined to do so because the outburst never occurred; and Woeber should have realized at this
point that Stephens was lying about the outburst and possibly all of the other allegations
Stephens had relayed to her. These allegations are all unsupported speculation Plaintiff
implicitly acknowledges it is possible that “Woeber’s client made up another false story as to
why Judge Spaeth refused to speak with [Woeber].” (Doc. 64 at ll). Plaintiff further
acknowledges that it is possible that “Woeber is completely ignorant of her client’s false
statements,” although plaintiff characterizes this possibility as an “assumption” plaintiff does not
want to make because she believes it would “insult” Woeber. (Id.). lt is impossible to
reasonably deduce from plaintiff s allegations and assumptions that Woeber knew Stephens was
lying.

Plaintiff also notes that she is herself an attorney who notified Woeber before filing the
lawsuit that Stephens was lying, but Woeber “appeared” to disregard the notice because plaintiff
is representing herself (Id.). Setting aside the question of how Woeber knew pre-suit that
plaintiff would be representing herself in this lawsuit, plaintiff has not offered any support for
her theory that Woeber chose to disregard plaintiffs warning that Stephens was allegedly lying
because plaintiff did not relay it through an attorney. Plaintiff has not articulated a plausible
theory under which Woeber, in her capacity as Stephens’s attomey, was bound to accept Judge
Spaeth or plaintiff s version of events over that of her client or to investigate the veracity of her
client’s assertions based on their conflicting versions of the facts

Moreover, plaintiffs motion to disqualify is not supported because the Court cannot
accept plaintiffs representation that many of the facts presented in the September l, 2016 letter
are false. Plaintiff acknowledges that the September 1, 2016 letter conveys only one party’s side

of a disputed version of the substantive facts at issue in this lawsuit, but she assumes the Court

20

must adopt her version Plaintiff argues her version of the substantive facts must be accepted as
true because she was present when the incidents in question occurred and Woeber was not,
However, for the reasons discussed above, plaintiffs knowledge of the underlying facts vis-a-vis
Woeber’s understanding has no relevance to this lawsuit Further, the flip side of plaintiffs
argument that she must be believed because she was present is that the facts presented by
Stephens and other court personnel who were present must likewise be accepted as true. Clearly,
it is impossible to accept each party’s disputed version of the facts All parties must have an
opportunity to conduct discovery; develop their theory of the case; and present the facts, as to
which there will be disagreement, to the trier-of-fact. The Court cannot make credibility
determinations and decide who among these individuals is telling the truth in order to resolve
plaintiffs motion to disqualify Plaintiffs version of the facts cannot be presumed accurate
simply because she was present when a particular act or omission occurred, and fact-finding at
this stage of the lawsuit to resolve discrepancies in the parties’ factual allegations is not
appropriate

Thus, plaintiff has not shown that Woeber is a necessary witness as to plaintiffs work
performance or the circumstances surrounding her tennination. Plaintiff has not shown that the
testimony she seeks to elicit from Woeber is relevant to plaintiffs substantive claims Further,
the information plaintiff seeks can be obtained by deposing defendants and other individuals
with first-hand knowledge of these events Thus, whether Woeber had an “inkling” that all of
the facts in the letter were not true, whether she should have known that all of the facts were not
true, whether she could have learned through the exercise of due diligence that the facts were not
true, or whether she knew that all of- the facts were not true, disqualification is not warranted

Woeber’s knowledge is not material to the substantive issues in this case.

21

The Court need not address at this juncture whether Woeber’s statements in the letter are
protected by either an absolute privilege or an attorney-client privilege5 The motion to
disqualify is not well-taken for the reasons stated above.

Plaintiffs motion to disqualify Woeber (Doc. 60) is denied.
III. Motion for sanctions (Doc. 63)

Plaintiff requests sanctions against defendants for not providing all of the information
required in their initial disclosures by the July 13, 2018 deadline, and instead providing the
information five days late. Plaintiff requests that the Court sanction defendants by precluding
their witnesses from testifying and fi‘om using any information the witnesses were to testify
about, or by imposing a monetary sanction of $l,000.00 to compensate plaintiff for the time she
spent preparing the motion

Pursuant to Fed. R. Civ. P. 37, motions to compel discovery must include a certification
that extrajudicial attempts have been made to secure responses to discovery requests Rule
37(a)(l) provides: “On notice to other parties and all affected persons, a party may move for an
order compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). Such a motion “must
include a certification that the movant has in good faith conferred or attempted to confer with the
person or party failing to make disclosure or discovery in an effort to obtain it without court
action.” ld. (emphasis added). Similarly, S.D. Ohio Civ. R. 37.1 provides that motions relating

to discovery “shall not be filed in this Court under any provision in Fed. R. Civ. P. 26 or 37

 

5 Plaintiff argues that this Court has already decided that an absolute privilege does not apply to Stephens’s
communications to his attomey. (Doc. 60 at 15). Sea also Report and Recornrnendation, February 16, 2018 (Doc.
31), adopted fn parr and not adopted in part by Order dated March 31, 2018 (Doc. 40). This is not accurate The
Court found that “it is impossible to determine at the pleading stage whether the communications are covered by
this [absolute] privilege [for judicial communications].” (Doc. 31 at 32) (emphasis added). In addition, the Court
expressly declined to decide in connection with defendants’ motion to dismiss whether the attorney-client privilege
applied to communications Stephens made to his attorney because the potential applicability of the privilege had no
bearing on whether plaintiff had stated a claim for relief for defamation under Fed. R. Civ. P. lZ(b)(6), and the Court
declined to dismiss plaintiffs defamation claim against Stephens to the extent the claim is premised on alleged
defamatory statements Stephens made to his attorney. (Doc. 31 at 29-33; Doc. 40).

22

unless counsel have first exhausted among themselves all extrajudicial means for resolving the
differences . . ." Thus, both the Federai Rules of Civil Procedure and the Local Rules of this
Court require “counsel to meet and confer to resolve differences as to discovery disputes.”
lnlralatr`on Plastr`cs, fitc. v. Medex Cnra'r`o-Fulmonarj), litc., No. 2:07-cv-l 16, 2010 WL 1445171,
*2 (S.D. Ohio April 12, 2010) (citing Fed. R. Civ. P. 37(a)(l); S.D. Ohio Civ. R. 37.1). Rule
37(a)(5)(A) provides for the payment of reasonable expenses incurred in making the rnotion,
including attorney’s fees, if the motion is granted or if the disclosure or requested discovery is
provided after the motion was filed. However, the Rule provides “the court must not order this
payment if:

(i) the movant filed the motion before attempting in good faith to obtain the
disclosure or discovery without court action;

(ii) the opposing party’s nondisclosure, response, or objection was substantially
justified; or

(iii) other circumstances make an award of expenses unjust.”

Fed. R. Civ. P. 37.

Pursuant to the undersigned’s Standing Order on Civil Procedures, motions relating to

discovery may not be filed absent certain prerequisites

Motions Relating to Discovery: With the exception of cases involving an
incarcerated pro se litigant, this Court does not permit discovery motions i.e.
motions to compel or motions for protective order regarding discovery disputes,
unless and until counsel/pro se parties use the following procedure: Counsel/pro
Se parties must first attempt to resolve the discovery dispute by extrajudicial
means See Fed. R. Civ. P. 37(a)(l); S.D. Ohio Civ. R. 37.1. This Court defines
“extrajudicial means” as requiring counsel/pro se parties to try to resolve the
matter both in Writing and telephonically. If counsel/pro se parties are unable to
resolve the dispute between themselves then they must contact the Courtroom
Deputy, Arthur Hill, by telephone (513-564-7690), to schedule an informal
discovery conference with the Court.

(Standing Order, Section D(2), at page 3, Www.ohsd.uscourts.gov/FPLitkovitz) (emphasis in

original).

23

Here7 plaintiff has not complied with the above procedures Plaintiff filed the motion for
sanctions before making a good faith effort to resolve the discovery dispute and without
following the undersigned’s Standing Order on Civil Procedures Plaintiff did not attempt to
resolve the matter with defendants by telephone Also, plaintiff did not contact chambers to

schedule an informal discovery conference with the Court. Plaintiff is not entitled to an award of

sanctions

IT IS THEREFORE ORDERED THAT:
(l) Plaintiffs Motion to Seal Exhibit A to Plaintiff s Motion to Disqualify (Doc. 59) is

DENIED.
(2) Plaintiffs Motion to Disqualify (Doc. 60) is DENIED.

(3) Plaintiffs l\/lotion for Sanctions Pursuant to Rule 37 (Doc. 63) is DENIED_

Date: 424 2 féé
Karen L. Litkovitz

United States Magistrate Judge

24

